Form fnldec (Revised 08/01/2018)


                                     United States Bankruptcy Court − District of Kansas
                                                     167 US Courthouse
                                                      401 North Market
                                                     Wichita, KS 67202

Case Number: 13−11316                                            Chapter: 13

In re:
                                                                 Meagan Cornell Young
Nathaniel Pete Young Jr
                                                                 aka Meagan Cornell Moore
1051 North Parkwood
Wichita, KS 67208                                                1051 North Parkwood
                                                                 Wichita, KS 67208
SSN: xxx−xx−0476
                                                                 SSN: xxx−xx−7380
                                                                                                     Filed And Entered By
                                                                                                           The Court
                                                       FINAL DECREE                                        11/14/18
                                                                                                       David D. Zimmerman
                                                                                                          Clerk of Court
                                                                                                       US Bankruptcy Court


The estate of the above named debtor(s) has been fully administered.
IT IS ORDERED THAT:
1. The Final Report and Account of the Standing Chapter 13 Trustee is approved.
2. Carl B. Davis is discharged as trustee of the estate and the trustee and the surety on the trustee's bond are released from any
liability upon that bond in this case.
3. This chapter 13 case is closed.




Document 71                                                      s/ Robert E. Nugent
                                                                 United States Bankruptcy Judge




                           Case 13-11316          Doc# 72        Filed 11/16/18         Page 1 of 2
                                               United States Bankruptcy Court
                                                    District of Kansas
In re:                                                                                                     Case No. 13-11316-REN
Nathaniel Pete Young, Jr                                                                                   Chapter 13
Meagan Cornell Young
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1083-6                  User: mel                          Page 1 of 1                          Date Rcvd: Nov 14, 2018
                                      Form ID: fnldecre                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 16, 2018.
db/jdb         +Nathaniel Pete Young, Jr,   Meagan Cornell Young,   1051 North Parkwood,
                 Wichita, KS 67208-2723

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 14, 2018 at the address(es) listed below:
              Allen M. Hickey    on behalf of Joint Debtor Meagan Cornell Young amh@allenhickey.com,
               r41828@notify.bestcase.com
              Allen M. Hickey    on behalf of Debtor Nathaniel Pete Young, Jr amh@allenhickey.com,
               r41828@notify.bestcase.com
              Carl B. Davis    ecf@wichita13trustee.com
              U.S. Trustee    ustpregion20.wi.ecf@usdoj.gov
                                                                                             TOTAL: 4




                               Case 13-11316            Doc# 72        Filed 11/16/18           Page 2 of 2
